DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because it is unclear what “M” in the phrase “a peak of M” denotes.  Claims 8 and 10 are deemed indefinite in view of their dependence on claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIBATA (US 2011/0223534).
	Claim 1:  Shibata teaches a hydrophobic silica powder having a hydrophobicity of 58% (Shibata, Table 1, Example 8).  Shibata does not measure X and Y amount; however, the Y/X ratio is necessarily less than 0.15 because the hydrophobicity degree is over 50% which directly corresponds to a Y/X ratio of being less than 0.15.
	Claim 2:  The hydrophobic silica powder of Shibata is expected to have a peak of 29Si solid in the NMR spectrum because the silica powder is made by the same process using the same hydrophobilizing agent as the process of the claimed invention (see claims 4-6 below).
	Claim 4:  Shibata teaches a method for hydrophobilizing silica powder comprising adding a quaternary ammonium compound to an aqueous dispersion of silica and treating the dispersion with an organosilazane (Shibata, para. 0016-0018, 0031, 0033 and 0038; claims 1-7; and Example 8).
	Claim 5:  The silica powder comprise silica particles having an average particle size of 10-300 nm (Shibata, para. 0037), in particular, 100 nm (Shibata, Table 1, Example 8) which is well within the claimed range of 5 to 200 nm
	Claims 6 and 9:  The organosilazane is hexamethyldisilazane (Shibata, Example 8).
	Claims 7, 10 and 11:  Shibata teaches a toner resin particle comprising the hydrophobic silica powder of claim 1 above (para. 0094-0097).

Claim Rejections - 35 USC § 103
Claims 1-3, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being patentable over Shibata in view of JP 05-100471 (“JP’471”).1
	Claim 1:  Shibata teaches hydrophobic silica powder made by adding a quaternary ammonium compound to an aqueous dispersion of silica and treating the dispersion with an organosilazane (Shibata, para. 0016-0018, 0031, 0033 and 0038; claims 1-7; and Example 8).  The hydrophobic silica powder having a hydrophobicity of 58% (Shibata, Table 1, Example 8).  However, the hydrophobicity level of Shibata hydrophobic silica is limited to below 60%.  JP’471 shows that hydrophobic silica having super high hydrophobicity can be achieved by utilizing specific ammonium salts of Chemical Formulas (I), (II) and (III).  JP’471, para. 0013-0019).  In light of JP’471 teaching, the POSITA would be motivated to utilize the specific ammonium salts in place of the ammonium compound taught by Shibata in order to achieve silica powder of high hydrophobicity.  The amount of X is expected to be higher than 0.1 mass% (See Example 1).  Because the resulted hydrophobic silica has high hydrophobicity, e.g. over 84% (See JP’471, Example 1), the compound remained on the surface is likely water-insoluble and thus has a negligible amount (i.e. Y amount is negligible).   In other words, the ratio Y/X is necessarily below 0.15.
	Claim 2:  The hydrophobic silica powder of Shibata modified by the process of JP’471 is expected to have a peak of 29Si solid in the NMR spectrum because the silica powder is made by the same process using the same hydrophobilizing agent as the process of the claimed invention as discussed above.
	Claims 3 and 8:  The hydrophobic silica powder has a hydrophobicity of 84% (See JP’471, Example 1).
	Claims 7, 10 and 11:  Both Shibata and JP’471 teach toner resin particles comprising a resin particle and the hydrophobic silica powder (Shibata, para. 0094-0097; JP’471, Examples 2 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 4, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP’471 has been provided by Applicant.